 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      MICHAEL ALBERT WHITE,
                                                              CASE NO. 3:21-cv-05095-BJR-JRC
11                             Plaintiff,
                                                              ORDER DENYING
12              v.                                            APPOINTMENT OF COUNSEL
13      STATE OF WASHINGTON, et al.,

14                             Defendants.

15

16          Before this Court is plaintiff’s motion for appointment of counsel. Dkt. 11; see also Dkts.

17   16–17. After reviewing the relevant record before this Court, the Court finds that the interests of

18   justice do not require the appointment of counsel at this time. Therefore, the motion is denied.

19          Although indigent defendants in criminal cases are entitled to appointed counsel, there is

20   no constitutional right to appointed counsel in a § 1983 civil action. Storseth v. Spellman, 654

21   F.2d 1349, 1353 (9th Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d 564,

22   569 (9th Cir. 1995) (“[a]ppointment of counsel under this section is discretionary, not

23   mandatory”). However, in “exceptional circumstances,” a district court may appoint counsel for

24


     ORDER DENYING APPOINTMENT OF COUNSEL - 1
 1   indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1) (formerly 28 U.S.C. § 1915(d)). Rand

 2   v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154 F.3d 952 (9th

 3   Cir. 1998). To decide whether exceptional circumstances exist, the Court must evaluate both “the

 4   likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his claims pro

 5   se in light of the complexity of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328,

 6   1331 (9th Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). A plaintiff

 7   must plead facts showing he has an insufficient grasp of his case or the legal issues involved and

 8   an inadequate ability to articulate the factual basis of his claims. Agyeman v. Corrections Corp.

 9   of America, 390 F.3d 1101, 1103 (9th Cir. 2004).

10          Here, in support of his motion, plaintiff states that he is incarcerated and is not privy to a

11   list of attorneys who may be interested in his case. See Dkt. 17, at 3. However, that is not an

12   exceptional circumstance compelling the Court to appoint counsel at this early stage. There is no

13   dispositive motion pending and the discovery deadline is not until November 12, 2021. See Dkt.

14   20. Also, plaintiff has not established a likelihood of success on the merits, at this point.

15          Furthermore, the facts and legal issues do not appear to be unusually complex such that

16   plaintiff could not articulate his claims pro se. Without the assistance of an attorney, plaintiff has

17   managed to file a complaint alleging that he has been denied medical treatment, has moved the

18   court to serve defendants, and has filed this motion. See Dkts. 4–5, 11.

19          Therefore, plaintiff’s request for the appointment of counsel at this early stage is denied

20   without prejudice, meaning that plaintiff may renew the motion at a later date upon a showing of

21   exceptional circumstances. The Court also observes that plaintiff appears to have mistakenly

22   believed that he was represented by an attorney for the defendants. See Dkt. 17. The Court has

23

24


     ORDER DENYING APPOINTMENT OF COUNSEL - 2
 1   not appointed an attorney to represent plaintiff, so plaintiff must proceed in pro se at this time,

 2   unless he obtains his own counsel.

 3          Therefore, it is ORDERED:

 4          (1) Plaintiff’s motion for appointment of counsel (Dkt. 11) is denied.

 5          (2) The Clerk shall send a copy of this Order to plaintiff.

 6          Dated this 6th day of July, 2021.

 7

 8
                                                            A
                                                            J. Richard Creatura
                                                            Chief United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING APPOINTMENT OF COUNSEL - 3
